I am of opinion that the facts in the case present a mixed question of law and fact and should have been submitted to the jury. If Dr. Koch was guilty of negligent driving, this would not defeat the claim of Mrs. Koch, a guest rider. If there was any evidence of negligence on the part of the railway company which contributed to her injury, the case should have been submitted to the jury.
It may be conceded that the spilling of the sand in piles on its tracks in the street was not negligence. Was there an act or acts of negligence on its part in its operation to remove the sand?
It was a dark night and the piles of sand blocked the inside lane of the three-lane south side of the street. It parked its repair truck next to the curb thus blocking the lane next to the curb and creating a bottleneck of one lane, the center lane to take care of heavy traffic crossing the viaduct, which lane it covered with scattered sand. It gave no directions to protect traffic or any signal of the situation.
It appears to me that the majority decision is based on the assumed general knowledge of the majority of the court that sand on the street will not cause skidding, notwithstanding the evidence is that the automobile did skid. The case of Mrs. Koch should have been submitted to the jury. *Page 39